Mxllek, Judge,
dissenting, with whom Rich, /., joins.-
I believe the majority opinion not only misstates ‘the test to be applied in determining when parts of an article cannot be classified as. the unfinished article itself, but misapplies the test it states.
The test is not, as the majority opinion states, the absence of a substantial or essential part, but, rather, the absence of a substantial and essential part. Twin Pin Co. of U.S.A., Inc. v. United States, 24 Cust. Ct. 430, Abstract No. 54254 (1950).
The issue is well stated by the majority opinion, namely: whether the absence of the side rails necessitates classification of the imported merchandise as “parts of furniture.” However, in applying the test, it proposes to consider the word “essential” only in the functional rather than the commercial sense, namely: that without the side rails the merchandise in question is not “usable” as bunk beds to the ultimate consumers.
Following this approach, nuts and bolts to hold the parts of a bed' together to make it “usable” would be considered “essential,” so that-their absence would preclude classification of such parts as “furniture” rather than “parts of furniture” — a result that I cannot perceive this-court permitting. The side rails here, as pointed out by appellant, act as the hardware holding the merchandise together and are analogous-to nuts and bolts. Moreover, it appears from the record that in the case-of many consumers the merchandise was “usable” (in the “commercial sense”) because they already had side rails. Thus, on cross-examination, a sales representative for appellant (and former buyer in the-bedding department of Macy’s, California) testified:
Q. Are you saying that an ordinary bed is sold without side rails?
A. It could be sold either way. It can be sold with side rails; it can be sold’ without. Many times we have customers that come in who have side rails, and1 ■we sell them without side rails....
The case of Abercrombie & Fitch Co. v. United States, 10 Cust. Ct. 382, Abstract No. 47958 (1943) is clearly in point. There the articles,, each of which comprised only the base of a table, were held by the Customs Court to be dutiable as “partly finished tables rather than parts of tables.” The court pointed out “that the greater part by far of the table to be finished is incorporated in each of the imported articles” and that the addition of a glass top after importation made the articles “suitable for use as tables.”
The majority opinion apparently seeks to distinguish the Abercrom-bie case by noting that it involved ‘the Tariff Act of 1930, wherein the furniture provision itself drew the distinction between “wholly or partly finished” furniture .and “parts thereof”; whereas tips case involves the distinction under the Tariff Schedules, including Rule 10 *9(h), between “finished or not finished” furniture and “Parts of furniture.” But the Abercrombie case cannot be so distinguished. The court there held that the articles were not parts, but partly finished tables, even though the tops were obviously essential (in the functional sense) to make them usable as tables. So, too, this court should hold that the merchandise in question is not parts, but furniture (finished or not finished), even though side rails are essential (in the functional sense) to make it usable as bunkbeds.
Perhaps my chief difficulty with the majority opinion is that it simply ignores the clear, corroborated, and uncontroverted evidence before the Customs Court regarding practice in the furniture trade which, in the absence of a contrary indication by the Congress, is controlling. Nylos Trading Company v. United States, 37 CCPA 71, C.A.D. 422 (1949) and cases cited therein. That practice was to market the merchandise as substantially complete bunk beds. Thus, appellants’ sales representative, again on cross-examination, further testified:
Judge Watson: Are you familiar with how beds are offered for sale to the ultimate consumer?
The Witness: Yes, I am.
Judge Watson: Are side rails offered separately with bunt beds — and when I say, “are they offered separately”: are they sold separately?
The Witness: Yes, sir.
Judge Watson: Is there any additional price over and above that of the bed that is sold?
The Witness: Yes, there is.
This same witness, on cross-examination by government’s counsel, then testified:
Q. In your opinion, it is a complete bed without a side rail ?
A. Using the terminology of the word “bed” in the trade, yes.
No witnesses were produced by the government.
Pages from a Sears & Boebuck catalog (appellant’s Exhibit 1) fully corroborate the above testimony. On one page is the designation:
BUNK BEDS TO SUIT YOUR EVERY NEED
On the same page appears the following:
Burile Beds include head and footboards, guardrail ladders.
Bunk Outfits include above items plus steel link springs and your choice of 152-coil inner spring or 4-inch Serofoam polyurethane mattress. With cotton and rayon covers.
The distinction between “beds” and “outfits” appears throughout the price list. Three different “Bunk Beds” (without rails) are listed: a *10• double-decker at $54.95; 'a triple-decker at $69.95and another double-decker at $99.95. Each listing, refers to the following item:
Rails for Burile Beds without springs •
These are priced at $4.99 per set of two, with the notation that 1 set is needed for each bed.
From the standpoint of price relationships alone, honest differences might arise over whether the rails constitute a “substantial part.” But from the standpoint of the furniture trade, which is controlling, they are not so substantial as to preclude marketing the merchandise in question to dealers and the ultimate consumer as “Furniture” rather than “Parts of furniture.”
In view of the foregoing, I conclude that appellant has sustained its burden of proving that classification of the merchandise in question as “Parts of furniture,” under 727.40 of the Tariff Schedules, is erroneous and that classification as “Furniture other than chairs,” whether finished or unfinished, under item 727.35 of the Tariff Schedules and Rule 10 (h), is proper.
I would reverse.